Citation Nr: 1137636	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-47 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches secondary to service-connected degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for a right wrist disorder.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for degenerative disc disease of the cervical spine at C5-6 and C6-7.  

4.  Entitlement to an increase in the 10 percent evaluation currently assigned for right hip tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in November 2010 and a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

At the Board hearing in November 2010, the Veteran testified that his cervical spine and right hip disabilities had worsened significantly since his last VA examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the Veteran's expressed contention, a new examination should be scheduled to evaluate the current severity of his service-connected cervical spine and right hip disabilities.  

At the hearing, the Veteran also testified that he's had chronic headaches from the base of his neck to the top of his head for the past five years and believes that they are related to his cervical spine disability.  Concerning his right wrist, he testified that he has had progressively worsening weakness in the wrist ever since service.  He said that he did not always seek medical attention for every little pain or injury in service and believes that his current right wrist disability is most likely due to the physical activities required of his duty assignments during his 20 years of military service.  The Veteran reported that he had arthroscopic surgery to repair a cartilage tear in the right wrist in March 2008.  However, the Board notes that the surgical reports from Tri-Care services have not been associated with the claims file.  These records are pertinent to the Veteran's claim and must be obtained.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2011).  As the Veteran has never been examined by VA to determine the nature and etiology of his headaches and right wrist disorders, further development is necessary prior to appellate review.  

In light of the discussion above and to ensure full compliance with due process requirements, the claim is REMANDED to the AMC for the following actions:  

1.  With appropriate assistance from the Veteran, the AMC should obtain copies of all treatment records pertaining to the disabilities at issue on appeal, including the March 2008 Tri-care surgical reports and all VA records since August 2009, and associate them with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  After any records are obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the etiology of any current right wrist disorder.  All indicated tests and studies should be performed.  The claims folder should be made available to the examining physician for review.

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current right wrist disorder is related to the Veteran's period of active service?

Detailed rationale is requested for any opinion that is rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion.  Thereafter, attempt to obtain any identified evidence and return the claims file to the examiner(s) for completion of the opinion.  

3.  The Veteran should be scheduled for a VA examination to determine the whether his current headaches are caused or aggravated by his service-connected cervical spine disability.  All indicated tests and studies should be performed.  The claims folder should be made available to the examining physician for review.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any existing headache disorder is either (a) causally related to or (b) aggravated by the Veteran's service-connected cervical spine disability, or, as appropriate, any other service-connected disability.  In rendering the opinion please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

Detailed rationale is requested for any opinion that is rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion.  Thereafter, attempt to obtain any identified evidence and return the claims file to the examiner(s) for completion of the opinion.  

4.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected degenerative disc disease of the cervical spine disability.  Any tests or consultations deemed necessary should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file (with notation of such) and must explain the complete rationale for all opinions expressed and conclusions reached.  

The examiner is asked to describe the range of motion of the cervical spine.  Describe, to the extent possible, any manifestations of functional loss, to include decreased or abnormal excursion, strength, speed, coordination, endurance, extent of movement, weakened movement, fatigability, incoordination, or pain on movement affecting excursion.  The examiner should express an opinion on whether pain causes functional loss of the cervical spine during flare-ups or with repeatitive use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder, resulting from his cervical spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  Additionally, indicate whether the Veteran has recurring attacks of intervertebral disc syndrome referable to the cervical spine disability that required bed rest prescribed by a physician.  If so, indicate the total duration of any of these episodes for each spinal segment.  

5.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected right hip disability.  Any tests or consultations deemed necessary should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file (with notation of such) and must explain the complete rationale for all opinions expressed and conclusions reached.  

The examiner is asked to describe the range of motion of the right hip.  Describe, to the extent possible, any manifestations of functional loss, to include decreased or abnormal excursion, strength, speed, coordination, endurance, extent of movement, weakened movement, fatigability, incoordination, or pain on movement affecting excursion.  The examiner should express an opinion on whether pain causes functional loss of the right hip during flare-ups or with repeatitive use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

6.  After the requested development has been completed, readjudicate the issues.  This should include consideration of whether any identified headache disorder is proximately due to, the result of, or aggravated by the Veteran's service-connected cervical spine disability.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

